Citation Nr: 9924984	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran's VA compensation was properly reduced on 
account of incarceration.


REMAND

The veteran's active duty from May 1968 to December 1969 has 
been verified.  His DD Form 214 reflects that he was credited 
with more than two years of active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1998 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii that implemented a proposed retroactive 
reduction of his VA compensation from December 1991 due to 
his incarceration.  The record shows that service connection 
for a left knee disability and a 10 percent rating had been 
ion effect since late 1969.  He is currently residing at a 
federal correctional facility in Colorado.  The appeal has 
been forwarded to the Board from the VARO in Denver, 
Colorado. 

The veteran in his substantive appeal requested a Board 
videoconference hearing.  The Denver VARO in February 1999 
correspondence advised the veteran of his hearing options, 
and in August 1999 the Board asked that he clarify his desire 
for a Board hearing.  He responded in August 1999 advising 
the Board that he remained incarcerated but he did not 
withdraw his request for a Board hearing at the RO.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the appellant in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
There is no indication contained in the claims file that the 
appellant desires to withdraw his request for a personal 
hearing.  He has a right to a hearing on appeal before a 
Member of the Board for the purpose of presenting argument 
and testimony relevant and material to the issue on appeal.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing.  In so doing, 
the RO should ascertain whether the 
appellant is willing to accept a 
videoconference hearing in lieu of a 
Travel Board hearing.  If the appellant 
affirmatively responds to this 
communication, in writing, then such a 
hearing should be scheduled and the 
appellant provided with adequate 
notification of the time and place.  All 
communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.  The 
veteran should be advised of the 
opportunity for VA assistance in 
presenting argument at a Board hearing as 
provided in 38 C.F.R. § 20.701 (1998).

Alternatively, if the veteran is able to 
attend and wishes to schedule a hearing 
before a traveling Member of the Board, 
he should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



